Exhibit 10.2


The Hershey Company
100 Crystal A Drive
Hershey, Pennsylvania  17033




   
Notice of Special Award of Restricted Stock Units
         
Name of Grantee
Plan:
EICP
Address
ID:
PERNR
City, State Zip Country
         





1.  EFFECTIVE DATE AND LEVEL OF AWARD.  Effective ___________ (the “Grant
Date”), grantee has been awarded Restricted Stock Units (“RSUs”) representing
________ shares of Common Stock of The Hershey Company (the “Company”).  Each
RSU represents the right to receive a share of the Company’s Common Stock, $1.00
par value, at a future date and time, subject to the terms of this Notice of
Special Award of Restricted Stock Units (the “Notice of Special Award”).


2.  DEFINITIONS.  Wherever used herein, the following terms shall have the
meanings set forth below.  Capitalized terms not otherwise defined in this
Notice of Special Award shall have the same meanings as set forth in the Plan.


(A) “Deferred Compensation Plan” means The Hershey Company Deferred Compensation
Plan and any successor or replacement plan thereof.


(B) “Dividend Equivalent Right” means a right that entitles the grantee to
receive an amount equal to any cash dividends paid on a share of Common Stock,
which dividends have a record date between the Grant Date and the date a Vested
Unit is paid.  Dividend Equivalent Rights will be paid in cash.


(C) “Plan” means The Hershey Company Equity and Incentive Compensation Plan
(formerly known as the Hershey Foods Corporation Key Employee Incentive Plan)
and any successor or replacement plan thereof.


3.  VESTING DATES.  The grantee shall vest in the number of RSUs corresponding
with each date shown below (each a “Vesting Date”); provided that the grantee
has remained in continuous employment with the Company or a Subsidiary from the
Grant Date through such Vesting Date.




RSUs
 
Vesting Date
###
         
###
         
###
         
###
   



If prior to a Vesting Date, the grantee’s employment with the Company and its
Subsidiaries terminates for any reason, then the unvested RSUs (and any related
Dividend Equivalent Rights) subject to this Notice of Special Award shall
terminate and be completely forfeited on the date of such termination of the
grantee’s employment unless the grantee is entitled to any accelerated vesting
of the unvested RSUs under the terms of the Plan or other Company-sponsored plan
or agreement or as described in paragraph 8(E) below, in

 
 
 

--------------------------------------------------------------------------------

 

which case such accelerated vesting of the unvested RSUs will be in accordance
with the terms of the applicable plan, agreement or local law.  Notwithstanding
anything in the Plan or this Notice of Special Award to the contrary, if the
grantee is terminated for Cause from the Company and its Subsidiaries prior to
payment pursuant to paragraph 4, all of the RSUs will immediately and
automatically without any action on the part of the grantee or the Company, be
forfeited by the grantee.


4.  PAYMENT OF AWARD.  Unless deferred under the Deferred Compensation Plan, an
RSU that has vested (“Vested Unit”) shall be paid in the form of a share of
Common Stock, unless prohibited by applicable local law, in which case the
Vested Unit will be paid in the cash equivalent, as soon as practicable
following each Vesting Date or, if earlier, any accelerated vesting event in
accordance with the terms of the Plan or other Company-sponsored plan or
agreement, but in no event later than March 15 following the calendar year in
which such RSUs vest.  In addition, the grantee shall be entitled to receive a
lump sum cash payment equal to the Dividend Equivalent Rights with respect to
any Vested Units at the same time as the payment for such underlying Vested
Units.


5.  RESTRICTIONS AND LIMITATIONS.


(A) To the extent that the grantee does not vest in any RSUs, all interest in
such units, the related shares of Common Stock, and any Dividend Equivalent
Rights shall be forfeited.  The grantee shall have no right or interest in any
RSU or related share of Common Stock that is forfeited.


(B) Upon each issuance or transfer of shares of Common Stock in accordance with
this Notice of Special Award, a number of RSUs equal to the number of shares of
Common Stock issued or transferred to the grantee shall be extinguished and such
number of RSUs will not be considered to be held by the grantee for any purpose.


6.  WITHHOLDING.


(A) The Company’s obligation to deliver shares of Common Stock or cash to settle
the Vested Units and Dividend Equivalent Rights shall be subject to the
satisfaction of applicable tax withholding requirements.  The grantee must pay
to the Company any withholding tax due as a result of such payment.


(B) The Company shall have the right to reduce the number of shares of Common
Stock issued to the grantee to satisfy the minimum applicable tax withholding
requirements.


7.  OTHER LAWS.  The Company shall have the right to refuse to issue or transfer
any shares under this Notice of Special Award if the Company acting in its
absolute discretion determines that the issuance or transfer of such Common
Stock might violate any applicable law or regulation.


8.  MISCELLANEOUS.


(A) This Notice of Special Award shall be subject to all of the provisions,
definitions, terms and conditions set forth in the Plan and any interpretations,
rules and regulations promulgated by the Committee from time to time, all of
which are incorporated by reference in this Notice of Special Award.


(B) If one or more of the provisions of this Notice of Special Award shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Notice of Special Award to
be construed so as to foster the intent of this award and the Plan.

 
 

--------------------------------------------------------------------------------

 

(C) By accepting the RSUs awarded herewith, the grantee acknowledges and agrees,
subject to paragraph (E) below, that the RSUs are awarded under and governed by
the terms and conditions set forth in this Notice of Special Award and in the
Plan, and the Executive Confidentiality and Restrictive Covenant Agreement (or
similar or successor agreement), if any, applicable to grantee, and that such
terms and conditions shall supersede all prior discussions, negotiations,
understandings, commitments and agreements with respect to such matters.  Any
dispute or disagreement which shall arise under, as a result of, or in any way
relate to the interpretation, construction or administration of the Plan or the
RSUs awarded thereunder shall be determined in all cases and for all purposes by
the Committee, or any successor committee, and any such determination shall be
final, binding and conclusive for all purposes.


(D) The terms and conditions set forth in this document shall not, unless
expressly stated otherwise, modify or supersede the terms and conditions of any
other plan or agreement applicable to employee benefit plans of the Company.


(E) Notwithstanding anything herein to the contrary, in the event the grantee:
(i) is an employee of the Company in a country other than the United States (a
“Foreign National”), (ii) is not subject to the federal income tax laws of the
United States (“U.S. Tax Law”) for purposes of these RSUs, and (iii) has certain
rights in the vesting and payment of the RSUs upon termination of employment
under the laws of the country in which grantee is employed, the vesting and
payment of any unvested RSUs (and any related Dividend Equivalent Rights) will
be in accordance with the terms of a severance agreement entered into between
the Company and grantee that complies with the laws of the country in which
grantee is employed or in the absence of a severance agreement, as may be
required by the laws of such country; provided, however, if any RSUs, granted to
such Foreign National, are subject to U.S. Tax Law, the payment of such RSUs
shall be governed by the terms of this Notice of Special Award.


9.  CONTACT INFORMATION.  Copies of the Plan and the Information Statement
(Prospectus) for the Plan are available upon request from the myHR Support
Center by calling 1-800-878-0440 or by email to myHR@hersheys.com.





 
 

--------------------------------------------------------------------------------

 
